 358DECISIONSOF NATIONALLABOR RELATIONS BOARDtail outlet employees, salesmen, advertising employees, window trim-mers, clerical employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]BONWIT TELLER & COMPANYandRETAIL CLERKS INTERNATIONALASSOCIATION, LOCAL No. 1390, AFL, PETITIONER.Case No. 4-RC-1669.November 18, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer, a Pennsylvania corporation, is engaged in oper-ating a specialty shop at its principal place of business in Philadelphia,Pennsylvania, for the retail sale of women's wear and accessories, andof men's and children's wear.The parties agree, with the exceptionsnoted below, that a unit of all regular full-time and part-time sellingand nonselling employees is appropriate.There is no history of col-lective bargaining affecting these employees."Contingent employees" and "extras":The Employer would includeand the Petitioner exclude the "contingent" employees.Among theEmployer's part-time employees are "contingent" selling and non-selling employees who are not employed on a regular schedule, butwho are called to work as needed.The record reveals that they workfrom 1 to 4 days each week for a period of from 6 to 7 months a year,and that there is relatively little turnover among them.These em-ployees perform the same duties and work under the same conditionsas do the regular and regular part-time selling and nonselling em-101 NLRB No. 90. BONWIT TELLER & COMPANY359ployees.We therefore find that these "contingent" employees areproperly a part of the unit and are eligible to vote.'The parties agree to exclude the "extra" selling and nonselling em-ployees who work part time during the peak rush seasons.Althoughthese employees are necessarily a part of the unit in which they work,2we find, in view of the agreement of the parties, that they are ineligibleto votesMerchandise and buyers' clericals :The Petitioner would include andthe Employer exclude the merchandise and buyers' clerical employees.The record shows that these employees gather data and keep recordspertaining to purchases and sales.As they do not assist in the formu-lation of labor relations policy, they are not confidential employees andare properly included in a unit consisting, in part, of office and clericalemployees.4Merchandise statistical clerk:The parties agree to exclude the mer-chandise statistical clerk as a confidential employee.The record,however, reveals that the employee in question gathers, compiles, andanalyzes the data received from the merchandise and buyers' clericals.As the data handled by the merchandise statistical clerk is confidential,only as a matter of business competition, we will not deprive him ofhis right to collective bargaining and include him in the Unit .5Personnel department:Although the parties agree to exclude theemployees in the personnel department, only three of these employees,the secretary to the personnel director, the training director, and anemployment interviewer, are confidential employees.There are, how-ever, three payroll clerks within the department who handle payrollrecords only. In accordance with established precedent we will ex-clude the confidential employees.6The payroll clerks are, however,included.'We find that all regular and regular part-time selling and nonsellingemployees, whether employed at wages, salaries, commissions, or anycombination thereof, employed at the Employer's Philadelphia,Pennsylvania, store, including the following : "Contingent employees"and "extras," inside delivery and package employees, telephone opera-tors,millinery workroom employees, wrappers, electricians, maids,porters, decorator and sign shop employees, marking room employees,receiving department employees, fur storage employees, service deskemployees, stockroom employees, adjustment employees, supply de-partment employees, sales clerks, payroll clerks in the personnel1FranklinSimon ACo., 96 NLRB 671.2 J. C. Penney Company,86 NLRB 920.Cf. Silverwood's,92 NLRB 1114.4 Cf.Chrysler Corporation,76NLRB 50.'Cf.SouthernAlkaliCorporation,84 NLRB 120.' Bonwit Teller, Inc.,84 NLRB 414.'Ibid. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment,office and clerical employees,and the merchandise sta-tistical clerk;but excluding buyers, assistant buyers, leased depart-ment employees,alteration department employees,heads of stock,"technical employees,confidential executive employees,and all super-visors as defined inthe Act,constitute a unit appropriate for purposesof collective bargainingwithin the meaningof Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication in thisvolume.]gThe parties agree, and we find, that the heads of stock are supervisorsas defined isthe Act.PHELPS DODGE COPPER PRODUCTS CORPORATIONandLOCAL No. 441,INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORB.ERs,CIO.Case No. 2-CA-1529.November 19, 1952Decision and OrderOn February 29, 1952, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engagedin and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the General Coun-sel, the Union, and the Respondent filed exceptions to the IntermediateReport and supporting briefs.On October 7, 1952, the Board heard oral argument at Washington,D. C., in which the General Counsel, the Union, and the Respondentparticipated.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument, and theentire record in the case and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the following addi-tions,modifications, and exceptions.1.The Trial Examiner found that the Respondent refused to bar-gain on the subject of group insurance, and refused to furnish theUnion with the information it requested respecting the existing groupinsurance plan, in violation of Section 8 (a) (5) and (1) of the Act.The Respondent excepts to these findings on the grounds that it dis-cussed the Union's proposal that the Respondent absorb the cost ofthe employees' insurance contributions, that it proposed "alter-101 NLRB No. 103.